FILED
                            NOT FOR PUBLICATION                             JUN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DENNIS B. ANDERSON,                              No. 06-17211

               Petitioner - Appellant,           D.C. No. CV-06-02481-THE

  v.
                                                 MEMORANDUM *
TERESA A. SCHWARTZ,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Northern District of California
                   Thelton E. Henderson, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       California state prisoner Dennis B. Anderson appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253,1 and we affirm.

      Anderson contends that the Board’s 2004 decision to deny him parole was

not supported by “some evidence” and therefore violated his due process rights.

The state court did not unreasonably conclude that some evidence supports the

Board’s decision. See 28 U.S.C. § 2254(d); see also Hayward v. Marshall, No. 06-

55392, 2010 WL 1664977, at *11, *17 (9th Cir. Apr. 22, 2010).

      Anderson further argues that the district court erred by denying his motion to

alter or amend its judgment pursuant to Rule 59(e). Because Anderson’s motion

raised an argument for the first time that reasonably could have been raised earlier

in the litigation, the district court did not abuse its discretion by denying the

motion. See McQuillion v. Duncan, 342 F.3d 1012, 1014 (9th Cir. 2003); see also

Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003).

      Anderson’s claim based on the Board’s decision to defer a subsequent parole

hearing for four years is not cognizable because he failed to raise that claim before




      1
        We certify for appeal, on our own motion, the issues of whether the 2004
decision of the California Board of Prison Terms (“the Board”) to deny parole for
four years violated due process, and whether the district court abused its discretion
by denying his motion to alter or amend its judgment pursuant to Federal Rule of
Civil Procedure 59(e) (“Rule 59(e)”).

                                            2                                       06-17211
the district court. See Cacoperdo v. Demosthenes, 37 F.3d 504, 507 (9th Cir.

1994).

         AFFIRMED.




                                        3                                      06-17211